Citation Nr: 1549624	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  07-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 16, 2005 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).
  
2.  Entitlement to an initial compensable disability rating prior to February 16, 2005, and to a disability rating greater than 70 percent from February 16, 2005, for PTSD.    

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 16, 2005.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1968.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the application to reopen the previously denied claim of entitlement to service connection for PTSD.  

In October 2010, the Board reopened the previously denied claim of entitlement to service connection for PTSD and granted the service connection claim on the merits.  In an April 2011 rating decision, the RO assigned an initial disability rating and an effective date for the grant of service connection for PTSD of February 16, 2005.  The Veteran submitted a timely notice of disagreement as to the assigned initial disability rating and the assigned effective date.  In an April 2012 rating decision, the RO granted an increased initial disability rating of 70 percent effective from February 16, 2005.

In April 2014, the Board denied entitlement to an initial disability rating greater than 70 percent for PTSD and denied entitlement to an effective date earlier than February 16, 2005 for the grant of entitlement to service connection for PTSD.  The Veteran then appealed the Board's April 2014 decision.  In June 2015, based on a Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's April 2014 decision and remanding the case to the Board for further development and readjudication.  

The Board notes that the issue of entitlement to TDIU from February 16, 2005 forward is resolved.  See April 2012 rating decision (granting TDIU effective from February 16, 2005).  Because the Board is granting an effective date earlier than February 16, 2005 for the grant of service connection for PTSD, as discussed below, and because the issue of entitlement to TDIU prior to February 16, 2005 has been raised by the Veteran, the matter of TDIU prior to February 16, 2005 must be considered in conjunction with the claim for an increased initial disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the matter of TDIU is a component of the increased rating claim on appeal); see e.g., January 2011 Appellant's Brief (contending that TDIU effective from April 13, 1993 is warranted); May 1993 private psychiatric report (opining that the Veteran is unable to due at least in part to his psychiatric and/or cognitive symptoms). 

Because the Board is granting an effective date earlier than February 16, 2005 for the grant of service connection for PTSD, as discussed below, the issue of entitlement to an initial compensable evaluation for PTSD during period prior to February 16, 2005 is part and parcel of the appeal for an increased rating for PTSD.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The issues of (a) entitlement to an initial compensable disability rating prior to February 16, 2005, and to a disability rating greater than 70 percent from February 16, 2005, for PTSD and (b) entitlement to TDIU prior to February 16, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was granted in an October 2010 Board decision; the October 2010 Board decision to grant service connection for PTSD was based in part on relevant official service department records that VA received that existed and had not been associated with the claims file when VA first decided the claim.
 
2.  The Veteran's previously denied claim for service connection for PTSD was received by VA on April 13, 1993, which is the later than the date entitlement arose, and there are no communications prior to this date that may be considered a formal or informal claim.

CONCLUSION OF LAW

The criteria for an earlier effective date of April 13, 1993, but no earlier, for the grant of service connection for PTSD have been met.  38 C.F.R. § 3.156(c)(1), (3) (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim for entitlement to an earlier effective date of April 13, 1993 is granted in full, as discussed below, any error as to the duty to notify and assist is harmless error.  See September 2015 Appellant's Brief (arguing that an effective date of April 13, 1993 is warranted).  

Earlier Effective Date

Regardless of whether a prior decision in a claim becomes final, if at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event.  38 C.F.R. § 3.156(c)(1) (2015).  An award made based all or in part on such service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2015).  See Mayhue v. Shinseki, 24 Vet. App. 273, 278 (2011) (providing that the October 6, 2006 amendments of 38 C.F.R. § 3.156(c)(1) and (c)(3) were not substantive changes to the law).

The Board notes that the limiting provision under 38 C.F.R. § 3.156(c)(2) (2015) does not apply in this case.  See Cline v. Shinseki, 26 Vet. App. 18, 21-26 (2012) (providing that the October 6, 2006 limiting amendment of 38 C.F.R. § 3.156(c)(2) does not apply to cases received before October 6, 2006).  

Here, the Veteran's original claim for entitlement to service connection for a psychiatric disability (claimed as memory loss) was received on April 13, 1993, and that claim was eventually denied in a September 2002 Board decision.  In an October 2010 decision, the Board reopened the previously denied claim of entitlement to service connection for PTSD, and the Board granted the claim on the merits based in part on an August 2010 private medical opinion by Dr. C. showing a link between the Veteran's PTSD and his confirmed in-service physical assaults.  See October 2010 Board decision at p. 3, 14.  In an April 2011 rating decision, the RO assigned an initial rating and an effective date of February 16, 2005.  The Veteran contends that an effective date for the grant of service connection for PTSD earlier than February16, 2005 is warranted.  

The Veteran argues that because the October 2010 Board decision to grant service connection for PTSD was based on the August 2010 private medical opinion by Dr. C., and Dr. C.'s opinion was based in part on service department records that were received by VA after the September 2002 Board decision and that are related to the Veteran's reported in-service stressors, the original claim for service connection should be reconsidered and the effective date for the grant of service connection for PTSD should be April 13, 1993 pursuant to 38 C.F.R. § 3.156(c).  See June 2015 JMR; September 2015 Appellant's Brief.  The Board concurs with this argument.

After the September 2002 Board decision that denied entitlement to service connection for PTSD, the Veteran's attorney submitted to VA copies of the Veteran's service department records labeled "Administrative Remarks" that show two nonjudicial punishments for a September 1968 UA [unauthorized absence] and an October 1968 UA.  VA received these service department records by fax in September 2010.  On review, it is apparent that these service department records existed at the time of the September 2002 Board decision but had not been associated with the claims file.  

Then, the October 2010 Board decision based its grant of service connection for PTSD in part on an August 2010 private medical opinion, which itself was based in part on the service department records received by VA in September 2010.  See October 2010 Board decision at p. 13-14 (making an express finding that the August 2010 private medical opinion was of probative value to show that there is medical evidence establishing a link between the current symptoms and the confirmed in-service physical assaults).  In the October 2010 Board decision, the Board stated that in the August 2010 private medical opinion, Dr. C. found extensive evidence that the Veteran developed significant psychiatric disease follow physical assaults while on active duty.  See October 2010 Board decision at p. 13.  As noted by the Veteran and the June 2015 JMR, in the August 2010 private medical opinion, Dr. C. expressly rendered his medical opinion based in part on the service department records labeled Administrative Remarks showing two nonjudicial punishments, and Dr. C. stated that these service department records indicate a significant change in behavior following the Veteran's confirmed in-service physical assaults.  See August 2010 private medical opinion at p. 2.  

Accordingly, the Board concludes that the October 2010 Board decision to grant the claim of service connection for PTSD was based in part on service department records that are related to the Veteran's in-service stressors and that were received by VA in September 2010 after the prior September 2002 Board decision denying the claim of service connection for PTSD.  Therefore, section 3.156(c) applies, which requires VA to reconsider the prior denial without regard to new and material evidence.  The date of the original claim controls.

Furthermore, the Board finds no communications prior to April 13, 1993 that may be considered a formal or informal claim of entitlement to service connection for PTSD, nor is there any argument by the Veteran that an effective date earlier than April 13, 1993 is warranted.  See September 2015 Appellant's Brief (arguing that an effective date of April 13, 1993 is warranted).  Also, on review, and given the August 2010 private medical opinion, the record does not indicate that the date entitlement arose for service connection for PTSD was later than April 13, 1993.  

For these reasons, the earliest effective date for the grant of service connection for PTSD is April 13, 1993, the date of receipt of the Veteran's original claim of entitlement to service connection for PTSD.  38 C.F.R. § 3.156(c)(1), (3).


ORDER

Entitlement to an earlier effective date of April 13, 1993, but no earlier, for the grant of entitlement to service connection for PTSD, is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

As discussed above, the Board has assigned an earlier effective date of April 13, 1993 for the grant of service connection for PTSD.  The matter of an initial compensable disability rating prior to February 16, 2005 has not been adjudicated by the AOJ.  Further, updated VA treatment records have not been associated with the claims file.  Therefore, the issue of entitlement to an initial compensable disability rating prior to February 16, 2005, and to a disability rating greater than 70 percent from February 16, 2005, for PTSD, is remanded for further development and adjudication.  As noted above, the issue of entitlement to a TDIU prior to February 16, 2005 is raised by the record and must be considered in conjunction with the increased rating claim for PTSD on appeal.  The matter of TDIU depends on the evaluation for PTSD prior to February 16, 2005, and the matter of TDIU is therefore remanded as intertwined with the issue of entitlement to an initial compensable disability rating prior to February 16, 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding relevant VA treatment records, to include records from November 2011 to present. 

2. After completing the above development, and after completing any other development that is deemed necessary, adjudicate the claims on appeal and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


